Title: To John Adams from Samuel B. Malcom, 6 August 1798
From: Malcom, Samuel B.
To: Adams, John



Sir—
New York August 6th 1798

The injury, which I received on my right hand, prior to your leaving this City, has superceded every attempt until the present to congratulate you and your Lady on your Safe arrival at Quincy—
The only foreign Advices lately received are those from the Eastward, suggesting the receipt of dispatches from Mr Gerry, that he remained at Paris on the 27th of May, but contemplated shortly to depart for this Country—
It is a subject of regret for me observe that a disposition corresponding with that which marked my gracious reception here, continues to be still manifested by a proportion of my Countrymen— A consciousness of having never offered either an individual or general offence (except an unequivocal submission of my political opinions upon all occasions; combined with some other particulars, strongly induces the beleif that this Malignant temper, owes its origin to a source which I have ever declared polluted, and become restive under the aggravations of disappointment conception or envy—
However degrading to humanity to have even color for the beleif, and particularly offensive to my feelings as a Citizen of this State to express the conviction, yet Sir, I will not now withold from you my impressions of what you have more than once suggested, that we have in our bosom a powerful faction willing and ready to grant the most favorable reception— to our Enemies;— Characters “who would owe their greatness to their Country’s ruin”— Notwithstanding however, their treasonable invitations and encouragement, I find consolation in the probable counteraction of their schemes, from a Change of sentiment, particularly among our Merchants who heretofore were disposed to treat insinuations of danger as Chimerical, and formed designs upon our Independence as extravagant and idle— To this class of our Community we are indebted for our present embarassment—
I feel a particular pride in stating the generous emulation, and active Military exertions, obtaining among our Young Men, who are destined with others I beleive to prove, that they are to be the pledge and support of our Liberties and rights—
The mail being about to depart, I have truly to request your indulgence for these hasty Lines, and with my most respectful compliments to your Lady to subscribe my self your most / Obt / Humble Sevt

Saml. B. Malcom